OPINION — AG — QUESTION: CAN OR CANNOT A CERTAIN " SECTION LINE " PROPERTY WHICH IS USED BY A COUNTY HIGHWAY UNTIL CONVEYANCE THEREOF TO THE UNITED STATES GOVERNMENT (FEDERAL GOVERNMENT) FOR USE IN CONNECTION WITH AN AIRFIELD (AIRPORT), BUT WHICH IS NO LONGER NEEDED FOR SUCH PURPOSE, WILL " REVERT BACK AND BECOME SUBJECT TO THE CONTROL OF THE COUNTY COMMISSIONERS FOR HIGHWAY PURPOSES, WITHOUT CONDEMNATION ACTION OR ANY SPECIAL PROCEDURE " ? — SUCH PROPERTY WILL 'NOT' REVERT BACK AND BECOME SUBJECT TO THE CONTROL OF THE COUNTY COMMISSIONERS WITHOUT CONDEMNATION PROCEDURES. CITE: ARTICLE XVI, SECTION 2, 19 O.S. 339 [19-339], 69 O.S. 1 [69-1] 69 O.S. 363 [69-363] (J. H. JOHNSON)